*713MEMORANDUM *
We subject a district court’s order regarding preliminary injunctive relief only to limited review. See Sierra Club v. United States Forest Serv., 843 F.2d 1190, 1192 (9th Cir.1988). The review of a denial of a preliminary injunction is much more deferential than review of a permanent injunction, “where all conclusions of law are freely reviewable.” Walczak v. EPL Prolong, Inc., 198 F.3d 725, 730 (9th Cir.1999); see also Half Moon Bay Fishermans’ Marketing Ass’n. v. Carlucci, 857 F.2d 505, 507 (9th Cir.1988)(reviewing denial of a preliminary injunction under a deferential standard). “Our role is to determine whether the district court employed the proper legal standard in denying the injunction and whether it abused its discretion in applying that standard.” Carlucci, 857 F.2d at 507.
We cannot say that the district court abused its discretion. We therefore affirm the district court’s denial of the preliminary injunction.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.